Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 1of 47 PagelD #: 70

EXHIBIT A
“Dart 2”
Case 3:19-cv-00208-GMG Documenti1-2 Filed 12/09/19 Page 2 of 47 PagelD #: 71

10

lil

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

 

4h

they were going to start a cab service and run it out
of Martinsburg and Hagerstown. Mr. Hoffman replied to
the CI that they cannot carry a firearm in Hagerstown,
but here in Martinsburg, they could constitutionally
carry. The CI stated that they weren't too worried
about Martinsburg, but here is where they were going to
make the money in the Martinsburg area for this cab
service. Hoffman stated that if the CI got caught up
in Hagerstown, that that's an instantaneous 5 years.
The CI started to inform Mr. Hoffman that and began
saying that if they get caught anywhere -- Mr. Hoffman
interrupted the CI and made a shush gesture or a
shushing gesture,

O. So when you say the CI mentioned getting
caught anywhere, did you take that to mean the CI is
saying if I get caught possessing a firearm anywhere?

A. Alluding to I'm a convicted felon, if I get
caught anywhere, I'm in trouble, and again, Mr. Hoffman
interrupted the CI with a shush gesture.

o. T understand. What happens after that?

A. The CI stated that they don't want to get
into a cab and have someone pull a gun on them, which
is why they wanted the pistol. Mr. Hoffman asked the
Ci for a price range. The CI advised that they would

like to get a pistol and held and a box of ammunition

Free State Reporting, inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 3 of 47 PagelD #: 72

iO

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

42
all together. Mr. Hoffman explained and they were

looking ~- while this exchange was going on, the CI was
looking at a particular firearm, and Mr. Hoffman
advised that the CI would have to order a holster
online, and the CI informs Mr. Hoffman that they don't
want to go over 8, which is insinuated as $800.
Mr. Hoffman says that gives the CI lots of options, and
Mr. Hoffman showed the CI several pistols at that
point.

Q. Okay. And at that point then, Hoffman and
the CI go through a number of firearms, correct?

A. That's correct.

Q. And, again, this conversation is happening
between Hoffman and the CI?

A. That's correct.

Q. And it's the CI who is expressing interest in
purchasing the firearm?

A. Yes, that's correct.

Q. Does the CI eventually decide on a firearm

that he wishes to purchase?

A. Yes, they do.
on And what happens at that point?
A. The CI and Mr. Hoffman come to an agreement

on a Springfield pistol, model XD9, 9mm with serial

number GM379645, two magazines, and a box of Federal

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-2 Filed 12/09/19 Page 4 of 47 PagelD #: 73

10

li.

12

13

14

15

16

17

18

a9

20
21
22

23

24

25

 

43
Qmm caliber ammunition.
Qo. Does the CI at that point fill out the Form
44737?
A. No. Prior to that though, Mr. Hoffman asked

the UC to try something. The UC asked what do you want
me to do? Mr. Hoffman hands the UC the pistol, and the
UC says it's going to hurt her nails -- is it going to
hurt her nails? Mr. Hoffman replied no. Mr. Hoffman
basically asks that the UC pull the slide action back
to the rear and stated now you know how to use the
pistol.

Oo. All right. And then was it the UC, did she
state she had an interest in the firearm?

A, No, the UC states she is a knife girl and
doesn't know anything about firearms.

Q. Nevertheless, at that point, does the UC fill
out the Form 4473?

A. Yes, and again, as in the previous
transaction, the CI goes over to the cashier, pays for
the firearm while the UC completes the ATF Form 4473
with Mr. Hoffman's assistance.

QO. And as the UC begins to fill out the Form
4473, or just before, the CI actually makes a comment
to the undercover agent, correct?

A. Makes a comment to them.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 5of47 PagelD #: 74

10

il

12

13

14

15.

16

17

i8

19

20

21

22

23

24

25

 

44
Q. Yes, the CI says to --

A. On, yes. As Mr. Hoffman hands the UC the ATP
Form 4473, the CI looks at. the UC and says, this is

your job, honey.

Q. Loud enough, and Hoffman is there?
A. That's correct.
Q. All right. And as done on the previous

occasions, does the CI actually go to the cash register

and complete the transaction?

A. Yes, that's correct.

o. And dees Hoffman call in the background
check?

A. Yes. At this time, Hoffman went into a

backroom, out of view, and based on the CI and the UC's
Statement, Mr. Frazier walks back with Mr. Hoffman.

Q. At any point, did you -- following
Mr. Hoffman going into the backroom, he comes back out,
correct, Hoffman?

A. That's correct,

QO. At any point in time did you find out or
learn more about this conversation or if anything
happened in the backroom with Mr. Hoffman and
Mr. Frazier?

A. Yes, we did later, yes.

Q. Okay. Can you tell us about that?

Pree State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-2 Filed 12/09/19 Page 6 of 47 PagelD #: 75

10

11

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

 

45

A. In subsequent interviews with Mr. Hoffman, by
myself, Mr. Hoffman advised us that Mr. Frazier had
accompanied Mr. Hoffman back into a back room there at
the shop, that Mr. Hoffman had informed Mr. Frazier
that the CI had a criminal record and that the UC was
purchasing the firearm for the CI and was given a

proceed by Mr. Frazier to continue with the firearm

transaction.
Q. Given the green line in other words?
A. That's correct.

QO. All right. So Hoffman comes back out then,
and what happens upon his return to the store?

A. The CI makes a mention to Mr. Hoffman that
they would want one more firearm. They would like a
shotgun with a pistol grip. Mr. Hoffman says that it
had been a while -- it had been a long time since he
had come across one of those. Once Mr. Hoffman comes
out, he informs them that the sale or that the UC is
good as far as the background check, and Hoffman
returned to the counter and handed the UC a receipt.
Hoffman tells the undercover agent to have the CI go
get her nails done. The CI and UC then depart with the
UC carrying the pistol out of the shop and return here
to this office.

Q. And as done previously, they turn into you

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-2 Filed 12/09/19 Page 7 of 47 PagelD #: 76

10

il

12

13

14

iS”

16

1?

18

19

20

21

22

23

24

25

 

46

then the recording device?

A. That's correct. And the evidence associated
with the purchase.

QO. Now, you don't send the CI into Frazier's
Pawn Shop again, correct?

A. No, that's correct.

Q. Do you send in an undercover agent or two at

a later point?

A. Yes.

Q. Okay. And then tell us a little bit about
that.

A. Seo what we wanted to establish was that
Mr. Hoffman wasn't just solely dealing with our
confidential informant, that he was willing to deal
with other people as far as straw purchases. So on
January 18, 2018, we sent in Special Agent Nasir
sessoms and Special Agent Sabrina Hager to Frazier's
Pawn Shop to conduct a multiple sales straw purchase,
and when I say multiple sales, that's two pistols with
between -- with Agent Sabrina Hager posing as she is
the one that's going to complete the ATF Form 4473 but
that the firearms are going to Agent Sessoms.

Q. Okay. And Agent Hager then, is she a
resident of West Virginia?

A. Her undercover driver's license shows that

Free State Reporting, Ince.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-2 Filed 12/09/19 Page 8 of 47 PagelD #: 77

LO

11

12

13

14

15

16

1?

is

19

20

21

22

23

295

 

47}
she is a resident of West Virginia.

Q. Okay. And how about Agent Sessoms and his
undercover driver's license?

A. Agent Sessoms's undercover driver's license
shows him to be a resident of Maryland.

QO. And so what happens? You again use a
transmitter recording device when sending them in?

A. Yes, that's correct.

Q. And this time it's audio and visual as done
previously?

A. Yes. The audio recording device was places
with Agent Hager, and the video recording device was
with Agent Sessoms.

QO. Okay. And are both of those recordings
included on Government Exhibit 5?

A. Yes, that's correct.

Q. Okay. Let's just have you then summarize for

us what happens when the two agents go in on January
18, 2018,

A. If I could please correct. The video
recording of this transaction, so Agent Sessoms had a
video recording device on him. Agent Hager had a
transmitting device that we could listen to but was not
recording. So on Exhibit 5 is only a video recording

of this transaction.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-2 Filed 12/09/19 Page 9 of 47 PagelD #: 78

10.

i

12

13

140

15

16

18

13

20

2i

22

23

24

25

 

48

QO. Okay.

A. I apologize.

QO. Okay. But is there -- there's no audio te --

A. There is audio on the video recording.

Oo. I see,

A. Yeah.

Q. Okay. What happens when they go in?

A. The two UCs go in and are at the firearms
counter. Mr. Frazier is present. He's having a
conversation with the cashier. He then ends that
conversation, walks over, ask the UCs if they needed
some help. Agent Hager replied she was just looking
around. Frazier then asks the UCs if they were waiting
on Mr. Hoffman, and they replied that they were.

Oo. Okay. At that point or at some point
thereafter, does Mr. Hoffman come over and talk with
the undercover agents?

A. Yes. Mr. Hoffman comes over and speaks with
both of the UCs.

Q. Okay. And Hoffman asks the UCs something to
the effect of what you looking for today, correct?

A. Yes, that's correct. And Agent Hager replied

she was looking for some handguns while using hand
gestures to say that they were -- that Mr. Hoffman

needed to speak with Agent Sessoms with regard to the

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21403
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 10 of 47 PagelD #: 79

10 -

1

12

13

14

15

16

1&

LQ

20

Zi

22

23

Z24

25

 

49
firearms.
Q. Okay. Now, Special Agent Hager, had she been
in there before?
A. That's correct. She was in there with the CI

on the previous transaction.

Q. I see. But she indicated again that she
would be there again purchasing a firearm for the other
agent?

A. That's correct.

Q. All right. What happens after this happens,
the gesture's made? |

A. Agent Sessoms than at that point points to a
FN 9mm handgun. There is some exchange between Agent
sessoms and Hofiman about the functionality of the
firearm, and Agent Sessoms then also points to a
Springfield .45 caliber handgun which is located in the
display case.

QO. Okay. At some point, does it become clear to
Hoffman that Agent Sessoms is not from the state of
Virginia or not a resident of the state of West
Virginia, excuse me?

A. Yes. Mr. Hoffman asks Agent Sessoms where
are you from, and Agent Hager then interjects and says
that she would be handling the transaction. Hoffman

then basically demands that the UCs listen to him and

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410} 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 11 of 47 PagelD #: 80

10

il

12

13

14

15

16

1?

18.

19

20

21

22

23

24

25

 

50
explained to them and wanted them to understand he was

basically giving them some cautionary advice and
explained that -- again asks Agent Sessoms where he was
from. Agent Sessoms advises Mr. Hoffman he is from
Maryland.

Mr. Hoffman then warns Agent Sessoms that if
he gets it under Agent Sessoms's name or ~~ I'm sorry.
He looks at Agent Hager and says, if you get the
firearm under your name and you give it to Agent
Sessoms and it's not registered in Maryland, that it's
a felony in Maryland and that it has to be at some
point transferred to him as a Maryland resident. And
if it isn't transferred to him as a Maryland resident,
he turned and then looked at Agent Hager and said,
that -- or I'm sorry -- Agent Sessoms and says, if you
get caught with it and it's unregistered, you're going
to jail for a long time in Maryland.

He then turned back to Agent Hager and said
if you buy it, it is classified as a straw purchase,
and then if he gets caught with it and it's under Your
name, you are looking at 10 years.

Q. SO, again, based on this cautionary note that
Hoffman tells the two undercover agents, does he
accurately capture the law?

A. That's correct.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 12 of 47 PagelD #: 81

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Z4

25

 

51
QO. Okay.
A. They --
Q. What happens after -- yeah.
A. They have some more exchange of the legality

and the consequences of illegal firearm transfers. At
the conclusion of that, Mr. Hoffman asks Special Agent
sessoms what de you want to do today with the fact that
I just explained all this to you, and Agent Hager
looked over at Agent Sessoms and said, are you
satisfied with the firearms previously chosen? And
Agent Sessoms said yes or, you know, responded in
affirmation of that, in the presence of Mr. Hoffman.
And so then Agent Hager then advised Mr. Hoffman that
she wanted to purchase the two firearms chosen by Agent
Sessoms.

QO. Okay. Based on the recording and your
watching the recording, watching the encounter, was it
clear to you that the individual who was going to be

purchasing them, the actual buyer was going to be Agent

Sessoms?
A. That's correct.
Q. And that would have been made clear to

Mr. Hoffman?
A. Yes, it was.

Q. Nevertheless, Agent Hager fills out the Form

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 13 of 47 PagelD #: 82

10

ii

12

13

14

15

16

1?

18.

19

20

21

220

23

24

25

 

52

4473?

A. That's correct.

QO. And the transaction is completed as before at
the cash register?

A. Yes, it was.

on With Hoffman shouting out the price?

A. Yes.

a. Okay. And on that occasion, who pays for the

two firearms?

A. Agent Sesscoms pays for the firearms, and to
note, that the employee that was the cashier and rang
up Agent Sessoms was Kevin Kidrick, an employee of
Frazier's Pawn Shop.

QO. Okay. What happens after, you know,
completing the transaction?

A. The agents Leave with the firearms, and
again, Agent Sessoms attempts to take possession of the
firearm cases, and Hoffman advises that Agent Hager
needs to carry the firearms out of the store because
she was the purchaser of record, and so Agent Hager
then took possession of the firearms, and they exited
the store. Once outside, Agent Hager then hands Agent
sessoms the firearms, they're placed in the vehicle,
and they both depart Frazier's Pawn Shop.

Q. Now, was Mr. Frazier around at all during

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 14 of 47 PagelD #: 83

10

li

12

13

14

15

16

i?

18

19

20

24

22

23

24

25

 

53

this transaction?

A. Yes, he was.
Q. And can you tell us about that?
A. The undercover agents advised that

Mr. Frazier was in the vicinity of where the
transactions were occurring, and they felt that

Mr. Frazier would have been able to have heard what was
taking place. And also to note, too, in a subsequent
interview with Kevin Kidrick, the cashier, Kevin
Kidrick admitted that he identified this transaction as
a straw purchase but did nothing to stop it.

QO. All right. And so following this, at some
point you conducted a search warrant at Frazier's Pawn
Shop; is that correct?

A. Yes. 72 obtained a federal search warrant
through the U.S. Magistrate Court here in Martinsburg,
West Virginia, and on January 24, 2018, we executed a
federal search warrant of Frazier's Pawn Shop.

Q. All right. And was anything seized during
that search warrant?

A, Yes. Numerous items in support of this
investigation were seized from the business premises to
include 11 firearms, ammunition, computers, cellular
telephones, and FFL records and documents.

Q. And you had an opportunity then to go through

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 15 of 47 PagelD #: 84

iO

Li

12

13

14

15

16

17

is

19

20

21

22

23

24

25

 

54

those records that you had seized?

A. Yes, I did.

Q. Okay. And did you have an opportunity to
examine whether all the firearms that were there were
correctly annotated and included on their acquisition
and disposition record?

A. Yes, I was.

Q. And were there any firearms there at
Frazier's Pawn Shop that were not included on what's
known as the A&D book?

A. So the Industry Operations part would be
better able to answer that question. I can tell you
from my examination, the Industry Operations
investigators did a much thorough check of that, but
there were two firearms that I identified that I was
able to show were taken in just prior to the execution
of the federal search warrant that were not documented
on the acquisition and disposition books that should
have been within a timely manner.

O. Okay. You also identified another 4473
that -- or a couple of 4473s that gave you some
concern.

MR. BOYER: And I'll include this as
Government Exhibit 6. This 1s a two-page document --

I'm sorry. It's an eight-page document which contains

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 214993
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 16 of 47 PagelD #: 85

LO

11

12

13

14

is

16

17

18

19

20

21

22

23

24

25

 

55

two complete Form 4473s and the receipts associated
with those transactions. I'm handing a copy of
Government's Exhibit 6 to the Hearing Officer, to Mr.
Frazier, and the court reporter.

HEARING OFFICER FRONCZAK: Government's
Exhibit 6 is accepted into the record.
(Government's Exhibit 6 marked and received in
evidence.)

BY MR. BOYER:

Q. And, Agent Martin, T'll allow you to take a
look at Government Exhibit 6 as well. Do these look
familiar to you?

A. Yes, they do.

QO. What are these?

A. These are two ATF Form 4473s that we
discovered during a thorough examination of
Mr. Frazier's FFL records, and what had brought it to
our attention was both of these ATF Form 4473s were
completed in Mr. Hoffman's name. However, there were
handwritten receipts showing that these firearms went
to other individuals.

QO, I see. Did you have an opportunity to ask
Mr. Hoffman about these transactions?

A. Yes, I did. So for the ATF Form 4473 with a

transaction record number of 5446, that's involving the

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 17 of 47 PagelD #: 86

10

ii

12

i3

14

15

16

17:

18

19

20

21.

22

23

24

25

 

56
sale of a Remington Model 870, 20-gauge shotgun with

serial number C925158.° That transfer date to

Mr. Hoffman was on April 21, 2017. When confronted
with this -- and there was a handwritten receipt that
was made out for this firearm to a Michele Crews.

When confronted with this, Mr. Hoffman
advised that Michele Crews at the time was his
girifriend, that she had came in to Frazier's Pawn
Shop, had paid for the firearm and was given a
handwritten receipt, and that Mr. Hoffman later
completed the ATF Form 4473 in his name and went
through the NICS background check and then gave the
firearm to Mrs. Crews.

®. Okay. And did he also, Mr. Hoffman, speak to
the other number, the 5632, this other --

A. Yes. So the other ATF Form 4473 with a
transaction number of 5632, that was involving a Glock
pistol, Model 19, 9mm, with serial number AMCS728.
That was transferred to Mr. Hoffman on July 29, 2017.
There was a handwritten receipt that was for this
firearm to an Audrea Crews. Mr. Hoffman advised that
Audrea Crews was Michele Crews's daughter. Mr. Hoffman
identified her as like a stepdaughter and advised that
Audrea Crews was 18 years old at the time of this

purchase and that she paid for half the firearm, that

Free State Reporting, Inc.
i378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 18 of 47 PagelD #: 87

10

Li

12

13

i4

15

16

17

18

19

20

24

22

23

24

25

 

57
Mr. Hofiman completed the ATF Form 4473 for this
firearm, went through the background check, and then
gave it to Audrea Crews.

Q. So Audrea Crews is underage and is unable
then to lawfully purchase a handgun?

A. That's correct. At 18 years of age, this is
a violation of federal law, yes.

Q. And because she is underage, then Hoffman
says that he was then putting his name down as the
actual purchaser?

A. That's correct.

QO. When, in fact, he was not?

A. That's correct.

Q. And did Mr. Hoffman say that Mr. Frazier was

aware of these transactions?

A. Yes. In subsequent interviews, Mr. Hoffman
says that any time there were any kind of transactions
at the pawn shop there involving employees, that those
transactions had to go through and be approved by
Mr. Frazier so that there wasn't any, you know, low
pricing or to ensure that it was beneficial for the
pawn shop.

Qe. So that makes sense. You don't want to give
your employees an incredible deal on firearms.

A. That's correct, So Mr. Hoffman advised both

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 19 of 47 PagelD #: 88

10

il

12

13

14

15

6

1?

18

13

20

21

22

23

24

25°

 

58

of these firearm purchases that we just described, that
Mr. Frazier were aware of them and approved them.

Oo. Okay. And did he mention other occasions
where he had talked to Mr. Frazier about, you know,
concerns that he may have had or other transactions
that may have been questionable?

A. So in subsequent interviews, Mr. Hoffman
advised that Mr. Frazier was aware and facilitated all
the firearms transactions at Frazier's Pawn Shop.

Mr. Hoffman explained that during the first purchase on
October 18th, when he went to the back office -- now
Mr. Hoffman explains this, but based on our recordings
and based on our undercover agents' testimonies, we
beileve it's going to be -- that he's mistaken and it
is the second firearms straw purchase that we did on
October 24th.

Mr. Hoffman says again that when they went to
the back, Mr. Frazier came back with him. Hoffman
advised Mr. Frazier that the CI had a record and that
the female undercover agent was purchasing the firearm.
Mr. Frazier directed Mr. Hoffman to still proceed with
the firearm sale.

Mr. Hoffman says approximately 20 times over
the course of his employment there at Frazier's Pawn

Shop, that he asked Mr. Frazier for guidance on

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 20 of 47 PagelD #: 89

10

il

12

13

14

15

16

L?

18

19

20

21

22

23

24

25

 

59

questionable firearms transactions and that Mr. Frazier
always gave Mr. Hoffman a proceed. Mr. Hoffman advised
that Mr. Frazier at no point during his employment
there, when he came to him with these questionable
firearms transactions, that at no point did Mr. Frazier
decline a firearm sale.

MR. BOYER: That's all the questions I have
for you, Agent Martin.

HEARING OFFICER FRONCZAK: At this time, do
you have any questions that you would like to ask --

MR. FRAZIER: Yeah, maybe a couple.

HEARING OFFICER FRONCZAK: -- regarding
Exhibit 5 and Exhibit 6°?

MR. FRAZIER: Five and six.

HEARING OFFICER FRONCZAK; Five is the --

MR. FRAZIER: Five is --

HEARING OFFICER FRONCZAK: Right.

MR. FRAZIER: A lot of this is just news to
me as far as recordings and everybody coming in here,
besides everybody coming in on the 24th of '18 with a
search warrant, a lot of this stuff.

And I do see that it looked like Bill bought
this first rifle that he's got a receipt to -- I guess
it's Michele somebody. He personally -- it look like

he bought it in April of '17, and then why he would

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
{410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 21 of 47 PagelD #: 90

1

2

10

li

12

i3

14

15

16

1?

18

19

20

21

22

23

24

25

 

60
have a receipt, July of '17, that's kind of weird to

me. i mean he bought the gun himself in his name and
then the receipt is 3 months later. And as far as what
he's saying is news to me also.

But a couple of -- and I apologize for not
having paper and pen to write on, to write questions
down. I'm trying to recall from memory. Once again, I
didn't know this was going to be a hearing. I thought
it was going to be a hearing, well, like previous
hearings in the past where I went in and talked about
the violations. Anyways.

CROSS-EXAMINATION

BY MR. FRAZIER:

Qo. But you had mentioned one that Bill was
selling guns out of the back. Did you mean out of the
back of the building, out on the back parking lot, or
out of the back somewhere else?

A. So when I indicated that there was
information that there were firearm sales that were
taking place out the back door, that is not me being
specific of literally at the rear entrance of the shop
or in the rear parking lot. But it was -- the
information obtained was that there were basically
firearm transactions that were occurring there with, as

I explained earlier, off the books with no completion

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 22 of 47 PagelD #: 91

10

Li

iZ

13

14

13

16

17

18

19

20

21

22

23

24

235

 

61
of an ATF Form 4473 or NICS background check. So
that's what I meant by that.

Q. Did I guess Mr. Hoffman say where those guns

came from?

A. As far as the off-the-book transactions?

QO. Right.

A. The only thing, and has been testified to
earlier, that during the exchange with the confidential
informant, all Mr. Hoffman said was that he would
occasionally get firearms off the streets. He
references that he would get a firearm with no
contacts, and that if he came across one of those
firearms, that he would sell the firearm again off the
books to the informant. That's all he referenced.

Q. But he never said he sold them out of the
buiiding off the books where the gun would -- he's
selling it to someone else, one of the pawn shop's
personal guns that came in through the system?

A. So your question is he's saying that he would
be selling the firearm that didn't come in and wasn't
entered into your acquisition and disposition books or
@ part of your inventory?

QO. Yes.

A. Yes, that's what we assumed he was referring

to.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 23 of 47 PagelD #: 92

10

il

12.

13

14

15

16

17

18

49

20 -

22

22

23

24

25

 

62
MR. FRAZIER: Besides that, I don't have any

questions right now.

HEARING OFFICER FRONCZAK: I just wanted to
add one thing. A hearing brochure describing the
hearing was provided you on February 14 of 2019. It
described the whole procedure, what was going to take
piace.

MR. FRAZIER: Yeah, and like I say, I just --
when I talked, and I don't remember who I talked to,
whether it was you or it could have been, just that you
had said it would be an informal hearing, and I mean I
guess at this point, I'm thinking it's not an informal
hearing. I probably would have brought an attorney if
I thought it was like this, but yeah.

HEARING OFFICER FRONCZAK: Informal hearing
means it's not a court proceeding. It's not a court
proceeding. It's just an informal hearing.

BY MR. FRAZIER:

Q. i guess I have one more question about Bill.
And he's saying that I personally knew of all the
transactions that went through there. When did he give
you that information?

A. He gave me this information in several
interviews throughout the course of this investigation.

Q. You don't have the time frame?

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974+0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 24 of 47 PagelD #: 93

10

li

12

L3

14

15

16°

17

18

19

20

21

Z2

23

24

25

 

63

A. u's -- so we interviewed him -- let me see
here. I can tell you when we sat down with him. So I
sat down with him here on July lith at this office and
interviewed Mr. Hoffman, and then I sat down with him
again on March -- so July 11 of -- let me see here.
Bear with me. I apologize. July 11 of 2018, I sat
down with Mr. Hoffman for an interview, and then March
20, 2019, we sat down with Mr. Hoffman here in an
interview. And so most of what I stated that
Mr. Hoffman provided us was during the course of those
interviews.

oO. But when he said .that I personally knew that,
you don't know which date it was, whether it was March
or July?

A. Re definitely -- that part he stated was on
March 20, 2019. During that interview, he stated to us
that you were aware of these transactions.

HEARING OFFICER FRONCZAK: Anything else?
MR. FRAZIER: No, sir.
MR. BOYER: Just very quick follow-up if I
can.
REDIRECT EXAMINATION
BY MR. BOYER:
Qo. Sir, as far as this conversation of what was

relayed to you by Mr. Hoffman concerning Mr. Frazier's

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 25 of 47 PagelD #: 94

19

Li

12

13

i4

15

16

1?

18

19

20

21

22

23

25

 

64

knowledge of these transactions, was that, in fact,
corroborated by the undercover agent that was within
the store during that transaction?

A. What was corroborated was that Mr. Frazier
went back with Mr. Hoffman into a back office or an
area outside of view from the shop area and at the time
of the transactions.

Q. At the time Mr. Hoffman was going back to run
the NICS background check for that particular
transaction?

A. That's correct.

MR. FRAZTER: And for the record, just so you
know, that I have another office for another business
that goes through that office, and that's where I would
have been heading in the first place.

HEARING OFFICER FRONCZAK: Does anybody need
to take a break at this time?

MR. VANN: Why doen't we take a break and
we'll get --

HEARING OFFICER FRONCZAK: At this time at
11:22, we'll be off the record.

(O£E the record at 11:22 a.m.}

(On the record at 11:36 a.m.)

HEARING OFFICER FRONCZAK: It is 11:36, and

we are back on the record.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 26 of 47 PagelD #: 95

10

il.

i2

13

14

15

16

1?

18

13

20

21

22

23

24

295

 

MR. BOYER: Before we jump into it, I
understand the court reporter had some additional
questions in terms of spelling for the witness.

COURT REPORTER: FLETC is one.

THE WITNESS: That is the Federal Law
Enforcement Training Center, FLETC.

MR. BOYER: FLETC.

THE WITNESS: Yep.

COURT REPORTER: WICS.

THE WITNESS: Is N-I-C-S.

COURT REPORTER: Okay.

THE WITNESS: And that stands for National
Instance Background Check System,

COURT REPORTER: Rebish.

THE WITNESS: Rebish is R-e-b-i-s-h.

COURT REPORTER: You mentioned parts of the
trigger. Sear.

THE WITNESS: Yeah, sear is s~e~a-r.

COURT REPORTER: Okay. That's good. Thank

you.
THE WITNESS: Okay.
COURT REPORTER: Tomlinson. TFT -- Tomlinson.
THE WETNESS: Yeah, and her spelling is T-o-
m --

MR. VANN: i-i-n-s-o-n.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

65

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 27 of 47 PagelD #: 96

iO

1i-

12

13

14

15.

16

17

i8

19

20

21

22

23

24

25

 

66
THE WITNESS: -- l-i-n-s-o-n.

MR. VANN: Yeah.

THE WITNESS: I couldn't remember if there
was a B there.

COURT REPORTER: Hager.

THE WETNESS: Is H-a-g-a-r or no wait, er,
I'm sorry, e-r, yeah, Hager, H-a-g-e-r.

COURT REPORTER: And then there was Nasir --

THE WITNESS: And his first name spelling is
N-a~s-i-r, and his last name spelling is S-e-s-s-o-m-s.

COURT REPORTER: Kidxick, Kevin.

THE WITNESS: Yes, it's K-i-d-r-i-c-k.

COURT REPORTER: And Cruz, C#r-u-Zz?

THE WETNESS: Yes, oh, I'm sorry. Crews
is -- the receipt is -- I think it's c --

MR. BOYER: C-r-e-w-s.

THE WITNESS: Yes, that's it.

COURT REPORTER: Okay. That's good. Thank
you.

MR. BOYER: Yeah, Hearing Officer, I just
wanted to ask just clarification with Agent Martin here
concerning the firearms that were initially recovered
as part of the search warrant, seized as part of the
search warrant at Frazier's Pawn Shop but were not

properly annotated within the acquisition and

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 28 of 47 PagelD #: 97

10

LL

12

13

i4

15 -

16

17

18

19 |

20

21

22

23

24

25

 

67
disposition book.
BY MR. BOYER:

Q. Agent Martin, let's go back and hit upon that
real quick. Initially, there were 10 firearms; is that
correct? That initially did not appear on Frazier's
acquisition and disposition book?

A. That's correct.

Q. All right. And were you able to find out
when those were taken into his inventory?

A, So I can speak for the eight firearms that we
showed. The other two firearms, we eventually found in

the A&D book. We had to do some checking though to
find those. |

QO. Okay.

A. So after a review of the FFL records and
computer evidence --

QO. Well, before going through this specific
phase, let me just --

A. Yes, sir.

QO. ~~ ask. The search warrant was performed

A. On January 24, 2018.
QO. Okay. Were any of those then taken into
inventory let's say 30 days prior to the execution of

the search warrant?

Free State Reporting, Inc.
i378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 29 of 47 PagelD #: 98

LO

11

L2

13

14

15

16

i?

18

is

20

21

22

23

24

25

 

68

A. Yes, that's ~-- yes.

Qo. Okay. How scon in time would any of those
have been brought into inventory?

A, The soonest was January 10, 2018.

Q. So that's outside of the 30-day window,
right?

A. No, those two were not.

Q. Okay. I'm sorry. Okay. So were any of them
taken in the prior 2 days?

A. Yes, yes, they were. All 10 were taken in 2
days before, or longer than 2 days.

QO. Longer than 2 days?

A. Yes.

Q. That's what I'm going for. All of these were

at the outside of the 2-day window?
A. That's correct.
Q. And then just a clarification, initially

there were 10 but then 2 were later identified or --

A, That's correct.

Q. -~ accounted For?

A. Yes.

Qo. And can you teil us about that?

A. So with a review of the FFL records, and

particularly the acquisition and disposition books, and

with the computer evidence that we seized, the Pawn

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 30 of 47 PagelD #: 99

190

11

12

13

14

15

L6

17

18

Lg

29

21

22

230

24

25

 

69

Master Program, we were able to determine that it was
just a matter of two of the firearms were accounted in
the acquisition and disposition books but just like off
dates. So those were accounted for that were showing
in the book.

QO. Iosese. But eight of them were not accounted
for within those within those --

A. Yes, eight firearms were not properly
recorded in Frazier's Pawn Shop acquisition and
disposition books.

MR. BOYER: Thank you, Agent Martin.

HEARING OFFICER FRONCZAK: For my
clarification purposes, you're talking about a 2-day
window. Can you please explain that 2-day window?

MR. BOYER: Absolutely. So I didn't do that
very artfully. So let me try that again.

BY MR. BOYER:

QO. Were any cf these firearms taken inte
inventory for the first time within 2 days of the
execution of the search warrant?

A. No, they were not.

Q. All of the firearms then, these 10 firearms
that we're referring to, would have been taken into
inventory well before the execution of the search

Warrant?

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410} 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 31 of 47 PagelD #: 100

10

Li

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

 

70

A. That's correct.

MR. BOYER: And so, Mr. Hearing Officer, the
specific reference and the reason why that's pertinent
for the hearing is that referring to 27 C.F.R.
478.125(e), which requires that any firearms basically
have until the close of the next business day when
taking firearms into the inventory te annotate them
within their A&D book.

That's ali the questions we have.

Mr. Frazier, any follow up?
RECROSS-EXAMINATION

BY MR. FRAZIER:

QO. The firearms that are in question, you're
talking about the 10 firearms. Two of those you found
in the logbooks like they were supposed to be, and the
other eight, they were not in the logbooks but they

were in our Pawn Master Program, where we bought and

had a contract on. That's correct, right?

A. Honestly, I cannot say which +-- but, yes, I
believe most of them were. I don't think that there
were any firearms that weren't. I honestiy cannot

recall, to answer your question, which firearms out of
these eight were in your Pawn Master Program. All [I
can say is that based on my review of your FFL records,

along with that computer evidence, that these eight

Free State Reporting, Inc,
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 32 of 47 PagelD #: 101

10 |

li

12

13

14

15

16

17

18

19

20

21

22

23

Z4

25

 

V1

firearms were not properly recorded in the acquisition
and disposition books. But to say which ones were in
that Pawn Master Program and not in your A&D books at
this time, I can't answer that with what I have in
front of me.

Q. And just a couple of questions previously,
when you said earlier that when Mr. Hoffman bought a
handgun for his stepdaughter, is a father allowed to
buy a gun for someone under 21 that is at least 18 and
give as a gift?

A. A biological parent can buy a pistol for a
child, but in this particular case, based on the
circumstances, this was not a gift. Mr. Hoffman
admitted that Audrea Crews paid for half of the
firearm, and Mr. Hoffman admitted that he conducted
that transaction in his name because she could not go
in and legally purchase the pistol at the age of 18.
But I believe under West Virginia state law, that a
parent can provide their biological child a pistol for
the purposes of, you know, farming and that nature, and
that they can possess it, but as we've indicated
earlier though, this transaction would have been -- is
a violation of federal firearms laws.

Q. Was he charged with any one of those and his

girlfriend or his stepdaughter?

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 33 of 47 PagelD #: 102

10

Li

12

13

14 .

15

16

i”

18

13

20

21

22

23

24

25

 

72

A. I recommended charges for those two
transactions to the U.S. Attorney's Office, but he was

not charged with that, no.

Q. One more question about Christopher Rebish.
A. Yes.
QO. You had said earlier that he had said he had

bought quite a few guns from I guess out the back. As
far as did he say, was it -- did he come in the
building to get those guns, or did he buy them just
from Bill Hoffman somewhere else?

A. He didn't indicate a specific location. He
did indicate though that he did purchase firearms there
at the pawn shop, but he didn't indicate a specific
location like in the back parking lot or where exactly
on the premises, but he just stated that he had
purchased several firearms off the books with no

paperwork in a 3-year time frame from Frazier's Pawn

Shop.

Q. Did he have any records of that, what he
bought?

A. No.

MR. FRAZIER: Okay. That's all I've got
right now.
HEARING OFFICER FRONCZAK: Thank you.

MR. BOYER: Just to clarify, Mr. Hearing

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) $74-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 34 of 47 PagelD #: 103

10

ll

i2

13

14

15

16

i]

18 .

19

20

21

22

23

24

ao

 

73

Officer, I just want to note that those transactions
that were mentioned as part of Agent Martin's testimony
relating to Rebish and off-the-book sales are not part
of the revocation, are not part of the notice for the
denial of application, renewal application.
HEARING CFFICER FRONCZAK: Noted. Thank you.
MR. BOYER: That's all we have.
(Witness excused.)
MR. BOYER: Should we call our next witness?
HEARING OFFICER FRONCZAK: sure. Go right
ahead.
(Whereupon,
EILEEN VALLS
was called as a witness by and on behalf of the
Government and was examined and testified as follows:)
DIRECT EXAMINATION
BY MR. BOYER:
Q. Can you please state your full name and
occupation for the record?
A. Eileen Valls. Do you want me to spell my
last name?
Q. Please,
A. Vas in Victor, a~l-l-s as in Sam, and my
occupation is Industry Operations Investigator.

Q. Okay. What is an Industry Operations

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 35 of 47 PagelD #: 104

10

il

12

13

14

15

16

17?

i8

19

26

21

22

23

24

25

 

74

Investigator?

A. I geo out and perform compliance inspections
as well as qualifications on federal firearms
licensees, people who want federal firearms licenses or
who want federal explosive licenses and permits.

QO. Then are you employed by the Bureau, Alcohol,

Tobacco and Explosives?

A. Yes, that's right.
Q. Okay. How long have you been with ATF?
A, I've been with ATF since 1992, I've been in

my current position since 2001.
Qo. Prior to assuming this current position in

2001, did you receive any training?

A. Yes, I did.
Q. And what did that training entail?
A. They sent us to the Federal Law Enforcement

Training Center in Glynco, Georgia, for 8 weeks, and
then we had on-the-job training after that.

Qo, Did a portion of either the training received
at FLETC or this on-the-job training include training
on federal firearms laws and regulations?

A. Yes, it did.

Q. Can you speak -- | know that's very broad,
but can you speak generally to the training that you

received as it pertained to laws and regulations?

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MDB 21403
{410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 36 of 47 PagelD #: 105

10

il

12

13

14

15

16

L?

18

13

20

21

22

23

24

25

 

75
A. In FLETC, they went over mock compliance

inspections, they went over the regulations in detail,
they gave us the regulations book. We went through it
and had tests on it. We had to pass with a certain
GPA. Otherwise, we wouldn't graduate from FLETC. When
we did on-the-job training, we also extensively had to
go through the regulations, read them, get to know them
so that we could apply them in our position.

Q. In the course of your time then as an IOI,
since 2001, how many, and again this is not a firm
figure but just an estimate, how many inspections have
you performed?

A. Thousands. I couldn't even begin to guess.

oO. All right.

A. Thousands.

QC. And what does -- there are two types of
inspections, right? If an individual applies for an
application, is that going to involve an inspection
or --

A. It's qualifications. So we're going to
basically qualify that they have a business premises,
what they're going to be doing with their license, that
they actually have a valid business. That would be the
qualification. And the compliance inspection would be

if they currently hold a license, we would go in and

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 37 of 47 PagelD #: 106

10

li

12

13

14

iS

16

1?

18

19

20

21

22

23

24

25

 

76

complete an inventory, review forms and give violations
if there are any, and also go over the rules and
regulations at the end of each inspection,

QO. All rcight. So whether it's a qualification
inspection or a compliance inspection, then you engage
with the individual or the licensee what the federal
firearms laws and regulations are?

A, Absolutely, yes.

Q. And you go over them in detail?
A. Yes.
Q. And how is it that you can -- is there a way

to account for the fact that you've gone over these
federal firearms laws and regulations with them?

A. Yes. ATF has an acknowledgement form that we
go over, and everything that applies to that particular
licensee, I will go through and I will check off each
one of them as I'm talking about it, and then both the
licensee and I will sign at the bottom of the second
page.

MR. BOYER: Great. I'm going to go ahead and
admit Government's Exhibit 7. So it will be the
acknowledgement of the federal firearms regulations.
It's a two-page document, dated on the second page June
30, 2009. I'm giving a copy to the Hearing Officer,

Mr. Frazier, and to the court reporter.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21402
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 38 of 47 PagelD #: 107

10

li

12

13.

14

15

L6

7

18

19

26

21

22

23

24

25

 

77
(Government's Exhibit 7 marked and received in
evidence.)
BY MR. BOYER:

QO. As well as I'll show you a copy of
Government's Exhibit 7 as well. Is this the form that
you are referring to?

A. This is. This was not one of mine, but this
is, yes.

Q. Okay. And I notice here on the left, are you
able to -- well, you said it's not yours. Are you able
to tell from the document whose it is? There's a
Signature there. It's hard to make out.

A. I really don't know whose signature that is.

I could guess, but I don't know for sure.

Q. Okay. And, likewise, there's an applicant's
licensee signature. Are you able to make that out at
ail?

A. Not particularly.

Q. Okay. Okay. But on the front page, it looks

like under licensee name --

A. Yes.

QO. ~"= that indicates that you've got David
Frazier among those who are on this?

A. That's correct.

Q. Okay.

Free State Reporting, Ine.
1378 Cape St. Claire Road
Annapolis, MD 214093
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 39 of 47 PagelD #: 108

10

al

i2

13

14

15

16

i? .

18

19

20

21

22

23

24

295

 

78

A. Yes.

Q. And taking a look on, I notice on the front
page, there are boxes right next to seach term there.
What are those, and what is the handwritten notes in
each of them?

A. The handwritten that's in the boxes, the
boxes I usually just check as I go through. This one
actualiy leoks to be initialed, and the initials are
DF. So that would be David Frazier.

Oo. And included in those I notice that there is

under 2, there's also a box and there is straw
purchase.

A. Yes, that's correct.

Q. All right. And in preparation for this
hearing today, you assisted me in tracking this

document down.

A. That's correct, yes.
Q. Where did you find this document?
A. We requested it from the Licensing Center,

from Kim Rowland who is one of the supervisors at the
Licensing Center.

QO. And did it come from Frazier's Pawn Shop's
official file?

A. As far as I understand. I received it from

Kim Rowland. So she would have had to go into his file

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21408
{410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 40 of 47 PagelD #: 109

1

2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

79
to get that in microfiche.

QO. But you requested that they go into his
official file --

A. Yes,

Q. -~- and retrieve this document for you?

A. Yes.

Q. All right. Fantastic. And you've had
some -~ you're aware of Frazier's Pawn Shop?

A. Yes.

Q. Okay. And would this date then, this 2009,
does that correspond with when the qualification and
inspection would have occurred?

A. I believe so.

Q. Okay. He received his --

A. i'd have to check my files, but I believe so.

Oo. He received his license in 2009?

A. Yes.

Q. Okay.

HEARING OFFICER FRONCZAK: I have one. tI
have a question. Mr. Frazier, is that your signature
on page 2?

MR. FRAZIER: Yes.

HEARING OFFICER FRONCZAK: Thank you.

MR. BOYER: Mr. Hearing Officer, I'll admit

Government Exhibit 8. Again, a two-page document.

Free State Reporting, Ine.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 41 of 47 PagelD #: 110

10

Li

12

13

14

15

L6

17)

18

19

20

2i

22

23

24

25

 

80

This again is an acknowledgement of federal firearms
regulations, dated on the second page, signature, ATF
investigator Katherine Lang dated May 7, 2010. And,
again, that will be Government Exhibit 8. A copy for
the Hearing Officer.

HEARING OFFICER FRONCZAK: Government Exhibit
8 is entered for the record.

MR, BOYER: Court reporter and Ms. Valls.
{Government's Exhibit 8 marked and received in
evidence.)

BY MR. BOYER:

Q. Again, it looks similar to the Government
Exhibit 7. Again, is this the same form that is gone

through on a compliance inspection?

A. Yes, this is the same form.

Q. Okay. And who is -- do you know Katherine
Lang?

A. I do.

Q. Okay. Who is Katherine Lang?

A. She is an Industry Operations Investigator as
well.

QO. And, again, on the front page, those initials

then indicate DF.
A. They do.

Q. Okay. And the licensing name listed on this

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 42 of 47 PagelD #: 111

10

1i

12

13

14

15

26

1?

18

193

20

2i

22

23

24

250

 

Bi

is David Frazier?
A. Yes, it is.
Q. Okay.

HEARING OFFICER FRONCZAK: I have a follow-up
question, too. Mr. Prazier, that's your signature on
page 2 again?

MR. FRAZIER: Yes.

HEARING OFFICER FRONCZAK: Thank you.

MR. BOYER: Mr. Hearing Officer, I'm marking
Government Exhibit 9. This is another acknowledgement
of federal firearms regulations, a two-page document,
second page dated March 14, 2012. I'm handing a copy
to the Hearing Officer, Mr. Frazier, and to the court
reporter.

HEARING OFFICER FRONCZAK: Government Exhibit
Number 9 is accepted into the record.

(Government's Exhibit 9 marked and received in
evidence. }

BY MR. BOYER:

QO. And Ms. Valls. Ms. Vails, does this look

familiar to you?

A. Yes, it does.
Q. What is this?
A. This is an acknowledgement of federal

firearms regulations that I completed on one of the

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 43 of 47 PagelD #: 112

10

1i

12

13

14

15

16

i?

138

19

20

21

22

23

24

25

 

82

compliance inspections, one of Mr. Frazier's compliance
inspections.
Q. And how do we know that this was -- how do

you know that this is one that you completed?

A. It has my signature on the bottom of the
second page. It's also my handwriting on the first
page.

Q. All right. And you had mentioned before, you

said, and it looks like there's a handwritten note

there in the licensing name.

A. Yes.

Q. Is that your handwriting --

A. It is.

QO, ~~ written in, David Frazier?

A. Yes.

Q. Okay. And you had mentioned earlier these

slashes through these boxes. What is that?

A. As I go through and I cover each topic with
the licensee, I make a slash mark so that I know that
I've already covered that topic.

QO. Okay. Meaning that you would have talked in

detail about each one of these provision?

A. Yes, and I also have handouts that I give
them as well. So, yes.
Q. And do you recall having this conversation

Free State Reporting, Inc,
i378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 44 of 47 PagelD #: 113

10

il

12

13

14

15

1?

16

19

29

21

22

23

24

25

 

83

with Mr. Frazier?

A. I've had several of these conversations with

Mr. Frazier.

Q. Okay.
A. So, yes.
Q. So you have discussed with him in the past

his responsibilities as it pertains to federal firearms
regulations?
A. Yes, many times.
Q. Okay.
HEARING OFFICER FRONCZAK: And, again,
Mr. Frazier, that's your signature on page 2?
MR. FRAZIER: Yes.
HEARING OFFICER FRONCZAK: Thank you.
BY MR, BOYER:
Q. And this was -- f'lil note, this was in --

this Government Exhibit 9, dated 2012.

A. Yes.

O. Was there a compliance inspection done around
2012?

A Yes

Q. Okay. And did you perform that inspection,

or were you involved in that inspection?
A. IT was the lead for it, yes.

Oo. Okay. What did you find in your inspection?

Free State Reporting, Ine.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974~O0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 45 of 47 PagelD #: 114

84

1 A. iomay have to go check my report of

2 | violations for that.

3 Oo. Okay. Well, I guess without --

4 A. IT can't tell you off the top of my head.

5 Q. Were there any violations noted in your

6 inspection?

7 A. Again, I'd have to go check.

8 Q. Okay. I'm going to go ahead and show you

9 jwhat's been marked as Government's Exhibit 1.

ic MR. BOYER: Mr. Frazier, you've got a copy of

11 |Government Exhibit 1 already.

12 MR. FRAZIER: Yes. Sorry.

13 BY MR. BOYER:

14 oO. Okay. Ms. Valls, if you would, this is the

15 |Notice to Deny Application that was issued to

16 |Mr. Frazier. Would you mind taking a quick moment.
i? |You'll notice on page 3, it starts compliance

18 inspection.

19 A. Page 2, compliance inspection,

20 Q. I'm sorry. Well, on the top, it's marked
21 page 4, but it's, in fact, for the exhibit, page 3.
22 A. It is, yes.

23 Q. But if you would, take a minute and review
24 the compliance inspection.

25 A. We're talking about the 2012 inspection,

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 

 
Case 3:19-cv-00208-GMG Document1-2 Filed 12/09/19 Page 46 of 47 PagelD #: 115

10

ii

12°

13

i4

15

16 —

17

138

19

20

21

22

23

24

25

 

85
correct?
Q. Correct.
A. Ckay. So on page -- well, there's 4 at the

top. Number 7, this would be March 14, 2012 --

QO. Um-hum.
A. -- which should correspond with the -- I'm
sorry -- March 14, 2012, which corresponds with your

acknowledgement of federal. firearms regulations, and it
does say that Mr. Frazier was provided with a copy of a
report cf violations. So there was a report of

violations given at that inspection.

QO. Okay.
A. Yes.
Q. And can you give us an idea, and you

certainly don't need to read them all from the exhibit,
but there's a list of violations there on that page.

A. Yes.

Q. Can you give us an idea cf some of the
violations that were noted?

A, We have acquisition/disposition violations,
as well as 4473 violations that we found during that
inspection.

Q. As a result of this inspection and on finding
these violations, did ATF take action?

A. Yes, we held a@ warning conference with

Free State Reporting, fnc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-2 Filed 12/09/19 Page 47 of 47 PagelD #: 116

iO

li

12

13

14

15

16)

17

i8

19

20

22

22

23

24

295

 

86
Mr. Frazier.

MR. BOYER: ALi right. i'm going to mark
this as Government Exhibit 10. This is a six~page
document, making up three two-page letters, the first
letter dated July 11, 2012, second letter July 10,
2012, third letter included within this exhibit is June
20, 2012. I'll hand Government Exhibit 10 to the
Hearing Officer, one to Mr. Frazier --

{Government's Exhibit 10 marked for identification.)

HEARING OFFICER FRONCZAK: What are these
exhibits specifically?

MR. BOYER: it's all in one. So these three
letters will make up Government Exhibit 10.

HEARING OFFICER FRONCZAK: So Government
Bxhibit 10 will be «-

MR. BOYER: It wiil be a six-page document.

HEARING OFFICER FRONCZAK: -- a six-page
document. What is the document of -- relating to?

MR. BOYER: Oh, I'm sorry. It's related to
the warning conference. And a copy to Ms. Valls.

BY MR. BOYER:

Q. If you could, Ms. Valls, for us ~--

HEARING OFFICER FRONCZAK: Can you pause one

second?

MR. BOYER: Yes.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
